


Exhibit 10.15

 

 

 

 

AXIS SPECIALTY U.S. SERVICES, INC.

 

SUPPLEMENTAL RETIREMENT PLAN

 

 

(Effective January 1, 2004)

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS FOR
AXIS SPECIALTY U.S. SERVICES, INC.

SUPPLEMENTAL RETIREMENT PLAN

 

 

 

Page

Article I.  The Plan

 

 

 

 

1.1

Establishment of the Plan

1

1.2

Purpose of the Plan

1

1.3

Applicability of the Plan

1

 

 

 

Article II.  Definitions

 

 

 

2.1

Account

2

2.2

Administrative Committee

2

2.3

Affiliate

2

2.4

Beneficiary

2

2.5

Board

2

2.6

Code

3

2.7

Corporation

3

2.8

Effective Date

3

2.9

Employee

3

2.10

Employer

3

2.11

Employment Commencement Date

3

2.12

ERISA

3

2.13

Participant

4

2.14

Plan

4

2.15

Plan Administrator

4

2.16

Plan Year

4

2.17

Severance from Employment

4

2.18

Valuation Date

4

 

 

 

Article III. Participation

 

 

 

 

3.1

Eligibility

4

3.2

Duration

4

 

 

 

Article IV.  Benefits

 

 

 

 

4.1

Salary Reduction Contributions

5

4.2

Bonus Deferral Contributions

5

4.3

Discretionary Employer Contributions

5

4.4

Forfeitability of Benefits

5

 

 

i

--------------------------------------------------------------------------------


 

Article V.  Accounts; Financing

 

 

 

 

5.1

Participant Accounts

6

5.2

Valuation of Participant Accounts.

6

5.3

Unsecured General Creditor

6

5.4

Statement of Accounts

7

 

 

 

Article VI.  Distributions

 

 

 

 

6.1

Timing and Form of Payout

7

6.2

Payments Upon Disability

7

6.3

Payments Upon Death

7

6.4

Hardship Distributions

7

6.5

Immediate Distributions

8

6.6

Termination of Employment

8

6.7

No Additional Withdrawals

8

 

 

 

Article VII.  Administration

 

 

 

 

7.1

Administration.

9

7.2

Appeals from Denied Claims

10

7.3

Tax Withholding

11

7.4

Expenses

11

7.5

Beneficiary Designation.

11

 

 

 

Article VIII.  Adoption of the Plan by Affiliates; Amendment and Termination of
the Plan

 

 

 

 

8.1

Adoption of the Plan by Affiliates

11

8.2

Amendment and Termination

11

 

 

 

Article IX.  Miscellaneous Provisions

 

 

 

 

9.1

Nonalienation

12

9.2

Distribution to Minors and Incompetents

12

9.3

Not a Contract of Employment

12

9.4

Protective Provisions

12

9.5

Notice

12

9.6

Successors.

13

9.7

Severability

13

9.8

Applicable Law

13

 

 

 

 

ii

--------------------------------------------------------------------------------


 

 

 

 

AXIS SPECIALTY U.S. SERVICES, INC.

SUPPLEMENTAL RETIREMENT PLAN


 


 


ARTICLE I.  THE PLAN

 

1.1                               Establishment of the Plan

 

AXIS Specialty U.S. Services, Inc. (the “Corporation”) hereby establishes the
Axis Specialty U.S. Services, Inc. Supplemental Retirement Plan (the “Plan”) for
eligible employees of the Corporation and participating Affiliates, effective as
of January 1, 2004 (“the Effective Date”).

 

1.2                               Purpose of the Plan

 

The Plan is intended to permit eligible employees of the Corporation and its
Affiliates that have adopted the Plan to accumulate additional retirement income
through a nonqualified deferred compensation plan that enables them to make
salary reduction contributions in excess of those permitted under the Axis
401(k) Savings Plan (the “401(k) Saving Plan”), to make bonus reduction
contributions, and to receive discretionary employer contributions.

 

The group of eligible employees shall be limited to a “select group of
management or highly compensated employees” within the meaning of ERISA Section
201(2).

 

Benefits provided under this Plan shall be paid solely from the general assets
of the Corporation and participating Affiliates.  This Plan, therefore, is
exempt from the participation, vesting, funding and fiduciary requirements of
Title I of ERISA.  The Corporation may establish a trust (the “Trust”), which
may be used to pay benefits arising under the Plan and all costs, charges and
expenses relating thereto; except that, to the extent that the funds held in the
Trust are insufficient to pay such benefits, costs, charges and expenses, the
Corporation shall pay such benefits, costs, charges and expenses.

 

1.3                               Applicability of the Plan

 

This Plan applies only to eligible Employees as defined in Section 2.9 of the
Plan.

 

 

1

--------------------------------------------------------------------------------


 

 

Article II.  Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided.  When the defined meaning is
intended, the term is capitalized. The definition of any term in the singular
shall also include the plural.

 

2.1                               Account

 

Account means the bookkeeping account for each Participant that represents the
Participant’s total interest under the Plan.  A Participant’s Account consists
of the following subaccounts:

 

(a)                                  Salary Reduction Account means the portion
of the Account attributable to salary reduction contributions made on the
Participant’s behalf under Section 4.1, including any gains and losses credited
on such contributions under Section 5.2.

 

(b)                                 Bonus Reduction Account means the portion of
the Account attributable to bonus reduction contributions made on the
Participant’s behalf under Section 4.2, including any gains and losses credited
on such contributions under Section 5.2.

 

(c)                                  Discretionary Employer Account means the
portion of the Account attributable to contributions made by the Employer on the
Participant’s behalf under Section 4.3 including any gains and losses credited
on such contributions under Section 5.2

 

2.2                               Administrative Committee

 

Administrative Committee means the committee appointed in accordance with
Section 7.1 to administer the Plan.

 

2.3                               Affiliate

 

Affiliate means any entity which, along with the Corporation, is a member of a
controlled group of employers under Code Section 414(b), (c), (m), or (o) that
has adopted the Plan.

 

2.4                               Beneficiary

 

The person, persons or entity designated by the Participant to receive any death
benefits payable under the Plan on the beneficiary designation form prepared by
the Administrative Committee.

 

2.5                               Board

 

Board means the Corporation’s Board of Directors.

 

2

--------------------------------------------------------------------------------


 

 

 

2.6                               Code

 

Code means the Internal Revenue Code of 1986, as amended, or as it may be
amended from time to time.  A reference to a particular section of the Code also
shall be deemed to refer to the regulations under that Code section.

 

2.7                               Corporation

 

Corporation means Axis Specialty U.S. Services, Inc. or any successor thereto.

 

 

2.8                               Effective Date

 

Effective Date means the date set forth in Section 1.1.

 

2.9                               Employee

 

Employee means any person who is (1) a U.S. citizen, (2) in the active employ of
the Corporation or a participating Affiliate, (3) anticipated to receive annual
base salary  equal to or greater than two hundred thousand dollars ($200,000)
(or such other amount determined by the Administrative Committee), and (4)
determined by the Administrative Committee as being part of a group of
management or highly compensated employees within the meaning of ERISA Section
201(2).

 

2.10                        Employer

 

Employer means the Corporation and each Affiliate which has adopted this Plan
for its eligible Employees.

 

2.11                        Employment Commencement Date

 

Employment Commencement Date means the date an Employee first provides services
to the Corporation or an Affiliate.

 

2.12        ERISA

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, or
as it may be amended from time to time.  A reference to a particular section of
ERISA shall also be deemed to refer to the regulations under that section.

 

 

 

3

--------------------------------------------------------------------------------


 

2.13        Participant

 

Participant means an Employee of an Employer who has met, and continues to meet,
the eligibility requirements of Sections 3.1 and 3.2.

 

2.14        Plan

 

Plan means the Axis Specialty U.S. Services, Inc. Supplemental Retirement Plan,
as amended from time to time.

 

2.15        Plan Administrator

 

Plan Administrator means the Administrative Committee of the Plan appointed
pursuant to Section 7.1 of the Plan.

 

2.16        Plan Year

 

Plan Year means the calendar year.

 

2.17        Severance from Employment

 

Severance from Employment means an Employee’s death or resignation, discharge,
or retirement from the Corporation and its Affiliates.

 

2.18        Valuation Date

 

Valuation Date means the last day of each calendar quarter and any other date
that the Plan Administrator selects in its sole discretion for the revaluation
and adjustment of Accounts.

 

Article III.  Participation

 

3.1                               Eligibility

 

(a)                                  An Employee shall be eligible to
participate in the Plan as of the first date of the Plan Year.

 

(b)                                 Any Employee hired during the year shall be
eligible to participate on the first day of the month immediately following the
date he or she becomes eligible to participate.

 

(c)                                  The election to participate shall be
effective upon completion of the enrollment forms, which designate the timing
and form of payments to be made.

 

3.2                               Duration

 

An Employee who becomes a Participant under Section 3.1 shall remain an active
Participant until he or she no longer is an Employee as defined in Section 2.9. 
No contributions shall be

 

 

 

4

--------------------------------------------------------------------------------


 

 

credited to the Account of an individual after his or her active participation
has been terminated.  However, such individual shall continue to be a
Participant for all other purposes until all benefits to which he or she is
entitled to receive under this Plan have been paid.

 

Article IV.  Benefits

 

4.1                               Salary Reduction Contributions

 

Each Participant in this Plan may execute a supplemental salary reduction
agreement annually on a form prescribed by the Administrative Committee.  On
this form the Participant may elect to reduce his or her base salary for the
Plan Year by a whole percentage that does not exceed one hundred percent
(100%).  The supplemental salary reduction agreement shall be executed prior to
the first day of the Plan Year for which it is to be effective or, in the case
of a Participant who first becomes eligible to participate in the Plan during
the Plan Year, the supplemental salary reduction agreement shall be executed
within 30 days of initial eligibility under this Plan, effective for base salary
earned subsequent to the election.  The supplemental salary reduction agreement
for any Plan Year shall be irrevocable for such Plan Year.  This election shall
remain in effect for the Plan Year, provided that it shall be revoked
automatically once a Participant ceases to be an active Participant as set forth
in Section 3.2 of this Plan.

 

4.2                               Bonus Deferral Contributions

 

Each Participant in this Plan may execute a bonus reduction agreement annually
on a form prescribed by the Administrative Committee.  On this form the
Participant may elect to reduce his or her bonus by a whole percentage that does
not exceed one hundred percent (100%).  The bonus reduction agreement shall be
executed prior to the first day of the Plan Year for which it is to be effective
or, in the case of a Participant who first becomes eligible to participate in
the Plan during the Plan Year, the bonus reduction agreement shall be executed
within 30 days of initial eligibility under this Plan, effective for bonus
earned subsequent to the election.  The bonus reduction agreement for any Plan
Year shall be irrevocable for such Plan Year, provided that a bonus reduction
agreement shall be revoked automatically once a Participant ceases to be an
active Participant as set forth in Section 3.2 of this Plan.

 

4.3                               Discretionary Employer Contributions

 

The amount of the discretionary employer contribution allocated to the Account
for a Plan Year shall be an amount, if any, as determined by the Corporation
from time to time for any particular Participant.  To receive this discretionary
employer contribution, a Participant must be employed on the last day of the
Plan Year.

 

4.4                               Forfeitability of Benefits

 

Participants shall have a 100% vested and nonforfeitable right to the balance of
their Salary Reduction Account and Bonus Reduction Account at all times,
subject, however, to the substantial risk of forfeiture set forth in Section
5.3.

 

 

 

5

--------------------------------------------------------------------------------


 

Subject to the substantial risk of forfeiture set forth in Section 5.3,
Participants shall vest in the Discretionary Employer Account according to the
following schedule:

 

Years of Service

 

Vesting

 

 

 

 

 

1

 

25%

 

2

 

50%

 

3

 

75%

 

4

 

100%

 

 

Years of Service shall be computed from the Participant’s Employment
Commencement Date with the Employer to his or her severance from employment.

 

 

Article V.  Accounts; Financing

 

5.1                               Participant Accounts

 

Each contribution credited to a Participant under Article IV shall be allocated
to an individual bookkeeping Account maintained on behalf of that Participant by
the Administrative Committee.  Each Participant’s Account shall be adjusted for
earnings in the manner described in Section 5.2

 

5.2                               Valuation of Participant Accounts

 

The Corporation may establish a rabbi trust (“Trust”) and may (but is not
required) make contributions to it corresponding to any or all amounts accrued
under Article IV.  These contributions will be credited with income, expenses,
gains and losses in accordance with the investment experience of the Trust.  The
Administrative Committee may direct the trustee of the Trust to establish
investment funds in accordance with rules prescribed by the Administrative
Committee.  The Administrative Committee may alter the available funds or the
procedures for allocating Account balances among them at any time.

 

5.3                               Unsecured General Creditor

 

Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
Employer superior to that of an unsecured general creditor.  The benefits under
this Plan shall be paid out of the general assets of the Employer (including
assets held in the Trust).  To the extent that any person acquires a right to
receive payments under this Plan, such right shall be no greater than the right
of any unsecured general creditor of the Employer.  Nothing contained in this
Plan, and no action taken pursuant to the provisions of this Plan, shall create
a fiduciary relationship between the Employer and any Participant or Beneficiary
or a right of continued employment for any Participant.

 

6

--------------------------------------------------------------------------------


 

5.4                               Statement of Accounts

 

The Administrative Committee shall submit to each Participant, after the close
of each Plan Year, a statement in such form as the Administrative Committee
deems desirable setting forth the balance to the credit of such Participant in
his or her Account as of the last day of the Plan Year.

 

Article VI.  Distributions

 

6.1                               Timing and Form of Payout

 

Participants may select the timing of payouts for their Salary Reduction
Accounts and their Bonus Reduction Accounts to occur during January of a
specific year or upon termination of employment.  Participants may select the
form of payouts as either one lump sum of the above described accounts or annual
installments not to exceed fifteen (15) years.  Only a single election as to
timing and form of payout can be made annually with respect to all amounts
deferred during a single Plan Year and earnings on those deferred amounts.  Any
such single election shall be irrevocable except as provided for in this
section.  This election as to timing and form can only be changed if submitted
in writing to the Plan Administrator at least 24 months prior to the date of the
original election as to timing of the payout.

 

The payments to Participants of their Salary Reduction Accounts and their Bonus
Reduction Accounts shall commence within the first 30 days of the calendar
quarter following the event that gives rise to the distribution.  Except as
provided in this section, payouts shall be made in accordance with the
designations made in the deferral election forms filed by the Participant with
the Administrative Committee.

 

6.2                               Payments Upon Disability

 

A Participant determined by the Administrative Committee to have suffered a
disability will be treated as having incurred a termination of employment for
purposes of payouts under this Plan.  A Participant will receive a single lump
sum distribution of his or her vested Discretionary Employer Account, Salary
Reduction Account and Bonus Reduction Account. A Participant will be considered
to have suffered a disability if he is eligible for a distribution under the
Axis 401(k) Savings Plan.

 

6.3                               Payments Upon Death

 

Upon the death of a Participant, a Participant’s Beneficiary will receive a
single lump sum payment equal to the Participant’s vested Discretionary Employer
Account, Salary Reduction Account and Bonus Reduction Account, provided however,
that if installment payments had commenced to the Participant, the Participant’s
beneficiary may choose between continuing to receive installment payments or a
lump sum distribution of the Participant’s remaining Account balance.

 

7

--------------------------------------------------------------------------------


 

6.4          Hardship Distributions

 

In the event of financial hardship of the Participant, the Participant may apply
to the Administrative Committee for the distribution of all or any part of his
or her Salary Reduction Account and Bonus Reduction Account.  The Administrative
Committee shall have the right, in its sole discretion, to allow such
distribution.  Upon a finding of financial hardship, the Administrative
Committee shall make the appropriate distribution to the Participant from
amounts held by the Administrative Committee in respect of the Participant’s
Salary Reduction Account and Bonus Reduction Account.  In no event shall the
aggregate amount of the distribution exceed the amount determined by the
Administrative Committee to be necessary to alleviate the Participant’s
financial hardship (which financial hardship may be considered to include any
taxes due because of the distribution occurring because of this Section), and
which is not reasonably available from other resources of the Participant. 
“Financial hardship” means (a) a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in Code section 152(a)) of the Participant, (b) loss
of the Participant’s property due to casualty, or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of event
beyond the control of the Participant, each as determined to exist by the
Administrative Committee.  Hardship distributions cannot be made from a
Participant’s Discretionary Employer Account.

 

 6.5         Immediate Distributions

 

A Participant shall have the option to request a full or partial distribution of
his or her Salary Reduction Account and Bonus Reduction Account subject to the
approval of the Administrative Committee.  In no event will the withdrawal be
greater than 100% of the value of the above described accounts. Any amount paid
pursuant to this Section shall be subject to a ten percent (10%) penalty, with
the amount of the penalty permanently forfeited from the Participant’s Salary
Reduction Account and Bonus Reduction Account and returned to the Employer on or
about the date of the distribution.  An immediate distribution cannot be made
from a Participant’s Discretionary Employer Account.

 

6.6                               Termination of Employment

 

Upon a Participant’s termination of employment, a Participant will receive a
single lump sum payment equal to the Participant’s vested Discretionary Employer
Account, Salary Reduction Account and Bonus Reduction Account.

 

6.7          No Additional Withdrawals

 

A Participant may not receive a distribution from his or her Account, except as
provided for in this Article.

 

8

--------------------------------------------------------------------------------


 

Article VII.  Administration

 

7.1                               Administration

 

The Plan shall be administered by the Administrative Committee appointed by the
Board to serve as the Plan Administrator.  The Administrative Committee shall
consist of one or more persons appointed by the Board.  The Board may remove any
member of the Administrative Committee at any time, with or without cause, and
may fill any vacancy.  If a vacancy occurs, the remaining member or members of
the Administrative Committee shall have full authority to act.  The Board will
transmit to the trustee of any Trust created the names and authorized signatures
of the members of the Administrative Committee and, as changes take place in
membership, the names and signatures of new members.  Any member of the
Administrative Committee may resign by delivering his or her written resignation
to the Board, the trustee and the Administrative Committee.  Any such
resignation becomes effective upon its receipt by the Board or on such other
date as is agreed to by the Board and the resigning member.  The Administrative
Committee acts by a majority of its members at the time in office and may take
action either by vote at a meeting or by consent in writing without a meeting. 
The Administrative Committee may adopt such rules and appoint such subcommittees
as it deems desirable for the conduct of its affairs and the administration of
the Plan.

 

The Administrative Committee may from time to time employ agents and delegate to
them such administrative duties as it deems desirable.

 

The Administrative Committee as Plan Administrator shall have all powers
necessary or appropriate to carry out the provisions of the Plan.  The Plan
Administrator shall have absolute and complete discretionary authority to
interpret and administer the Plan and shall have the exclusive right to make any
finding of fact necessary or appropriate for any purpose under the Plan
including, but not limited to, the determination of eligibility for and amount
of any benefit.  The Plan Administrator shall have the exclusive right to
interpret the terms and provisions of the Plan and to determine any and all
questions arising under the Plan or in connection with its administration,
including, without limitation, the right to remedy or resolve possible
ambiguities, inconsistencies, or omissions by general rule or particular
decision, all in its sole and absolute discretion.  To the extent permitted by
law, all findings of fact, determinations, interpretations, and decisions of the
Plan Administrator shall be conclusive and binding upon all persons having or
claiming to have any interest or right under the Plan.  The Plan Administrator
may, in its sole and absolute discretion, delegate any of its powers and duties
under this Plan to one or more subcommittees or individuals.  In such a case,
every reference in the Plan to the Plan Administrator shall be deemed to include
such matters within their jurisdiction.  The Plan Administrator shall have the
right to consult with attorneys and other advisors regarding its duties under
this Plan, which attorneys and advisors may be employed by an Employer.

 

The Corporation agrees to indemnify and hold harmless each member of the
Administrative Committee against any and all expenses and liabilities arising
out of his or her action or failure to act in such capacity, excepting only
expenses and liabilities arising out of his or her own gross negligence or
willful misconduct.  This right of indemnification is in addition to any other
rights

 

9

--------------------------------------------------------------------------------


 

to which a member of the Administrative Committee may be entitled.  The
liabilities and expenses against which a member of the Administrative Committee
is indemnified hereunder include, without limitation, the amount of any
settlement or judgment, costs, counsel fees and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought against
such member or the settlement thereof.  The Corporation may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Administrative Committee when such settlement appears to be in the best
interests of the Corporation.

 

The members of the Administrative Committee shall serve without compensation for
services as such.  All expenses of the Administrative Committee shall be paid by
the Corporation.

 

7.2                               Appeals from Denied Claims

 

Any participant may file a claim for benefits.  If the claim is denied, the
claimant shall be provided written notice within 90 days with:

 

•                  Specific reasons for the denial;

•                  Specific references to the Plan provisions on which the
denial is based;

•                  A description of any additional information needed and why it
is needed; and

•                  An explanation of (1) the procedures and time limits for an
appeal, (2) the right to obtain information about the procedures and (3) the
right to sue in federal court.

 

                If there are special circumstances delaying the determination of
the claim, the claimant may be notified within the 90-day period explaining the
special circumstances and stating that an answer will be provided within 90 more
days.  If an answer is not received within the 90 days (or 180 days if an
extension notice has been provided), the claim shall be deemed denied.

 

                Any claimant for a benefit (or, as applicable, his or her estate
or other representative beneficiary) may, within sixty (60) days after receipt
of a letter of denial appeal to the Administrative Committee, by writing to: 
Administrative Committee, Axis Specialty U.S. Services, Inc., and may request a
review of the denial of the benefit, with opportunity to submit his or her
position in writing.  Appeals not timely filed shall be barred.  The claimant is
entitled to:

 

•                  receive, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to his
or her claim.

•                  submit written comments, documents, records and other
information relating to the claim, which will be considered without regard to
whether such information was submitted or considered in the initial
determination.

 

                The Administrative Committee will render a written decision,
written in a manner calculated to be understood by the claimant, and mail the
written decision to the claimant at the claimant’s last address known to the
plan sponsor, specifying by reference to the Plan the reasons for denial of such
part or all of the claimed benefit as it denies upon review.  Such letter shall
state the claimant is entitled to receive, upon request and free of charge,
reasonable access to,

 

 

10

--------------------------------------------------------------------------------


 

and copies of all documents, records and other information relevant to the
claim; and shall describe the Plan’s appeal procedure.

 

7.3                               Tax Withholding

 

The Employer may withhold from any payment under this Plan any federal, state,
or local taxes required by law to be withheld with respect to the payment and
any sum the Employer may reasonably estimate as necessary to cover any taxes for
which it may be liable and that may be assessed with regard to the payment.

 

7.4                               Expenses

 

All expenses incurred in the administration of the Plan shall be paid by the
Employer.

 

7.5                               Beneficiary Designation

 

(a)                                  Each Participant shall have the right, at
any time, to designate any person, persons, or entity as his or her Beneficiary
or Beneficiaries to whom payment under the Plan shall be paid in the event of
his or her death.  Any Beneficiary designation may be changed by a Participant
by filing such change on a form prescribed by the Administrative Committee.  The
filing of a new Beneficiary designation form will supersede and cancel all
Beneficiary designations previously filed.

 

(b)                                 If a Participant fails to designate a
Beneficiary as provided above, or if his or her Beneficiary designation is
revoked by operation of law or otherwise without execution of a new designation,
or if all designated Beneficiaries predecease the Participant or die prior to
complete distribution of the Participant’s benefits, then the Participant’s
Beneficiary shall be deemed to be the first surviving of the following classes
of Beneficiaries:  the Participant’s spouse, the Participant’s children (per
stirpes), the Participant’s parents and then the Participant’s estate.

 

Article VIII.  Adoption of the Plan by Affiliates; Amendment and Termination of
the Plan

 

8.1                               Adoption of the Plan by Affiliates

 

Affiliates of the Corporation shall adopt the Plan in a writing signed by an
officer of the Affiliate.

 

8.2                               Amendment and Termination

 

The Corporation hereby reserves  the right to amend, modify or terminate the
Plan at any time and for any reason by action of the Board of Directors of the
Corporation.  However, no amendment or termination shall adversely affect the
amount of benefits accrued by a Participant prior to the date of the amendment
or termination.  Upon the termination of the Plan, the Employer may discharge in
full its obligations to any Participant upon payment of the Participant’s
Account.

 

11

--------------------------------------------------------------------------------


 

Article IX.  Miscellaneous Provisions

 

9.1                               Nonalienation

 

No benefit payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge.  Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge shall be void.  Benefits shall not be in any manner subject
to the debts, contracts, liabilities, engagements, or torts of, or claims
against, any Participant or Beneficiary, including claims of creditors, claims
for alimony or support, and any other like or unlike claims.

 

9.2                               Distribution to Minors and Incompetents

 

In making any distribution to or for the benefit of any minor or incompetent
person, the Administrative Committee, in its sole and absolute discretion, may,
but need not, direct such distribution to a legal or natural guardian or other
relative of such minor or court appointed committee of such incompetent, or to
any adult with whom such minor or incompetent temporarily or permanently
resides, and any such guardian, committee, relative or other person shall have
full authority and discretion to expend such distribution for the use and
benefit of such minor or incompetent.  The receipt of such guardian, committee,
relative or other person shall be a complete discharge to the Employer hereunder
without any responsibility on its part or on the part of the Administrative
Committee to see the application thereof.

 

9.3                               Not a Contract of Employment

 

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Participant and Employer and the Participant
(or his or her Beneficiary) shall have no rights against Employer except as may
otherwise be specifically provided herein.  Moreover, nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of
Employer or to interfere with the right of Employer to discipline or discharge
him at any time for any reason whatsoever.

 

9.4                               Protective Provisions

 

A Participant will cooperate with Employer by furnishing any and all information
requested by Employer in order to facilitate the payment of benefits hereunder,
and taking such action as may be requested by Employer or the Administrative
Committee.

 

9.5                               Notice

 

Any notice of filing required or permitted to be given to the Administrative
Committee under this Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Administrative Committee at
11680 Great Oaks Way, Suite 400, Alpharetta, GA  30022.  Such notice shall be
deemed given as of the date of delivery.

 

 

 

12

--------------------------------------------------------------------------------


 

9.6                               Successors

 

The provisions of this Plan shall bind and inure to the benefit of Employer and
its successors and assigns.  The term “successors” as used herein shall include
any entity, which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of Employer, and
successors of any such entity.

 

9.7          Severability

 

If any provision of this Plan shall be held illegal or invalid, the illegality
or invalidity shall not affect its remaining parts.  The Plan shall be construed
and enforced as if it did not contain the illegal or invalid provision.

 

9.8          Applicable Law

 

Except to the extent preempted by applicable federal law, this Plan shall be
governed by and construed in accordance with the laws of the State of Georgia.

 

 

                IN WITNESS WHEREOF, AXIS Specialty U.S. Services, Inc., on
behalf of itself, has caused its authorized officers to execute this document on
February 25, 2004, effective as of January 1, 2004.

 

 

AXIS SPECIALTY U.S. SERVICES, INC.

 

 

 

By: /s/ Dennis B. Reding

 

Its: Executive Vice President

 

 

ATTEST:

 

/s/ Richard T. Gieryn, Jr.

 

                IN WITNESS WHEREOF, AXIS Specialty Limited has adopted this Plan
and, on behalf of itself, has caused its authorized officers to execute this
document on February 25, 2004, effective as of January 1, 2004.

 

 

AXIS SPECIALTY LIMITED

 

 

 

By: /s/ Clare E. Moran

 

Its: Vice President

 

ATTEST:

 

/s/ Carol S. Rivers

 

 

13

--------------------------------------------------------------------------------

